Prospectus Supplement To prospectus dated August 1, 2008 Filed pursuant to Rule 424(b)(5) Registration No. 333-151648 6,200,000 shares Common Stock China Direct Industries, Inc. You should carefully read this prospectus supplement and the accompanying prospectus before you invest.Both documents contain information you should consider before making your investment decision. This prospectus supplement relates to the issuance and sale of up to 6,200,000 shares of common stock from time to time through our sales agent(s) who will be identified in a later supplement to this prospectus.These sales, if any, will be made pursuant to the terms of a sales agreement we may enter into with our sales agent(s), the form of which will be filed with the Securities and Exchange Commission under a Current Report on Form 8-K.Our sales agreement will be limited to the sale of common stock with gross proceeds aggregating $9,486,000 assuming a purchase price of $1.53, the closing price of our common stock on June 4, Our common stock is listed on the NASDAQ Global Market under the symbol "CDII".On June 4, 2009, the closing price of our common stock as reported on NASDAQ was $1.53 per share.Sales of shares of our common stock under this prospectus supplement, if any, may be made in privately negotiated transactions and/or any other method permitted by law, including sales deemed to be an “at the market” offering as defined in Rule 415 under the Securities Act of 1933 which includes sales made directly on the NASDAQ Global Market, the existing trading market for our common stock, or sales made to or through a market marker other than on an exchange.The sales agent will make all sales using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreeable terms between the sales agent and us. The aggregate market value of our outstanding common stock which is our only class of voting securities held by non-affiliates of our company was $28,682,406 on June 4, 2009.During the prior 12 calendar month period from the date of this prospectus we did not sell any of our securities pursuant to the original prospectus dated August 1, 2008 to which this prospectus is a supplement. Unless we and our sales agent otherwise agree, the commission to the sales agent for sales of common stock sold pursuant to the sales agreement will be 4% of the gross proceeds of the sales price per share.If different than 4%, the amount of any compensation to be received by the sales agent will be disclosed in a separate prospectus supplement for such shares.The net proceeds to us that we receive from the sales of our common stock will depend upon the number of shares actually sold and the offering price for such shares.If all 6,200,000 shares of common stock were sold at the June 4, 2009 closing sales price, we would receive $9,486,000 in gross proceeds, or $9,106,560 of aggregate net proceeds assuming a sales agent fee of 4%.The actual proceeds to us may vary. In connection with the sale of common stock on our behalf, the sales agent may be deemed an “underwriter” within the meaning of the Securities Act of 1933, and the compensation of the sales agent may be deemed to be underwriting commissions or discounts. Investing in our common stock involves a high degree of risk.Risks associated with an investment in our common stock are described in the section entitled “Risk Factors” beginning on page S-6 of this prospectus supplement, which supersede in their entirety the risk factors beginning on page 5 of the accompanying prospectus.You should carefully consider these risk factors before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is June 5, 2009 TABLE OF CONTENTS Prospectus supplement Page No. Prospectus Supplement Summary S-2 The Offering S-3 Risk Factors S-4 Use of Proceeds S-11 Plan of Distribution S-11 Legal Matters S-13 Experts S-13 Limitations of Liability and Indemnification for Securities Act Liabilities S-13 Available Information S-13 Information Incorporated by Reference S-14 Prospectus About this Prospectus 2 Available Information 2 The Company 3 Cautionary Statement Regarding Forward-Looking Information 4 Risk Factors 5 Use of Proceeds 11 Description of Capital Stock 11 Description of Warrants 13 Material Federal Income Tax Consequences 14 Selling Shareholders 14 Plan of Distribution 16 Legal Matters 18 Experts 18 Information Incorporated by Reference 18 Limitation of Directors’ and Officers’ Liability and Commission on Indemnification for Securities Act Liabilities 19 You should rely on the information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference in this prospectus supplement and the accompanying prospectus.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.If anyone provides you with different or inconsistent information you should not rely on it.You should assume that the information contained in this prospectus supplement and the accompanying prospectus, as well as the information that we have filed with the Securities and Exchange Commission, or SEC, and incorporated by reference herein and therein, is accurate only as of the date of the applicable document.This prospectus supplement and the accompanying prospectus does not constitute an offer or solicitation by anyone in any jurisdiction in which an offer or solicitation is not authorized or in which the person making an offer or solicitation is not qualified to do so, or to anyone to whom it is unlawful to make an offer or solicitation. This prospectus supplement contains the terms of this offering.This prospectus supplement, along with the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, may add, update or change information in the accompanying prospectus.If information in this prospectus supplement, or the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, is inconsistent with the accompanying prospectus, this prospectus supplement or the document incorporated by reference in this prospectus supplement and accompanying prospectus will apply and supersede the information in the accompanying prospectus supplement. The information contained in this prospectus supplement and the accompanying prospectus is correct only as of the date on the cover page, regardless of the date of this prospectus supplement was delivered to you or the date on which you acquired any of the shares. CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION AND FACTORS THAT MAY AFFECT FUTURE RESULTS This prospectus supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The SEC encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This prospectus supplement and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under “Risk Factors” beginning on page S-6 of this prospectus supplement: • Continued global economic weakness is expected to reduce demand for our products in each of our segments; • Fluctuations in the availability of magnesium and in levels of customer demand; • Changes in the prices of magnesium and magnesium-related products; • Fluctuations in the cost or availability of coke gas and coal; • Loss of orders from any of our major customers; • The value of the equity securities we accept as compensation is subject to adjustment which could result in losses to us in future periods; • Our ability to effectively integrate our acquisitions and to manage our growth and our inability to fully realize any anticipated benefits of acquired business; • Our need for additional financing which we may not be able to obtain on acceptable terms, the dilutive effect additional capital raising efforts in future periods may have on our current shareholders and the increased interest expense in future periods related to additional debt financing; • Our dependence on certain key personnel; • Our ability to establish adequate management, cash, legal and financial controls in the PRC; • The lack of various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States; • Potential impact of PRC regulations on our intercompany loans; • Our ability to assure that related party transactions are fair to our company; • The number of related party transactions in which we engage and potential conflicts of interest including, but not limited to, the fact that Yuwei Huang, our Executive Vice President – Magnesium, director and an officer of several of our magnesium subsidiaries is also an owner and executive officer of several companies which directly compete with our magnesium business; • Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences; • Limits under the Investment Company Act of 1940 on the value of securities we can accept as payment for our business consulting services; • Our acquisition efforts in future periods may be dilutive to our then current shareholders; • The risks and hazards inherent in the mining industry on the operations of our basic materials segment; • The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the People’s Republic of China, or PRC; • The impact of Chinese economic reform policies; • The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities; • The impact on future inflation in China on economic activity in China; • The impact of any recurrence of severe acute respiratory syndrome, or SAR’s, or another widespread public health problem; • The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in China; • Our ability to enforce our rights due to policies regarding the regulation of foreign investments in China; • Recent substantial declines in the market price for shares of our common stock and continued highly volatile and wide market price fluctuations; and • The impact on our stock price due to sales of our stock by existing shareholders and stock option exercises and sales of those shares of stock. S-1 We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PROSPECTUS SUPPLEMENT SUMMARY This summary only highlights the more detailed information appearing elsewhere in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein.It may not contain all of the information that may be important to you.To fully understand the investment you are contemplating, you should read carefully this entire prospectus supplement, the accompanying prospectus and the detailed information incorporated into each of them by reference before you decide to make an investment.You should pay special attention to the “Risk Factors” section of this prospectus supplement beginning on page S-7 to determine whether an investment in our common stock is appropriate for you. When used herein, "China Direct", "we", "us" or "our" refers to China Direct Industries, Inc., a Florida corporation, and our subsidiaries. China Direct Industries, Inc. We are a U.S. company that manages a portfolio of Chinese entities.We also provide consulting services to Chinese businesses.We operate in three identifiable business segments: • Magnesium; • Basic Materials; and • Consulting. Beginning in 2005, we began operating as a management and advisory services organization to provide consulting services to private companies in the PRC. In the fourth quarter of 2006, we established our Magnesium and Basic Materials segments which have grown in 2007 and 2008 through acquisitions of controlling interests of Chinese private companies.We consolidate these acquisitions as either our wholly or majority owned subsidiaries. Through this ownership control, we provide management advice, business development services, strategic planning, macroeconomic industry analysis and financial management seeking to improve the quality and performance of each portfolio company.We also provide our subsidiaries with investment capital to expand their businesses. In an effort to augment the growth and expand the business opportunities of our subsidiaries, through March 2009 we have invested $23.5 million to acquire a controlling interest in our subsidiaries and provided them approximately $8.9 million in working capital since 2006. As we have grown our Magnesium and Basic Materials segments in 2007 and 2008, we have devoted a significant amount of our capital and human resources to these aspects of our operations and will continue to do so in the future.We believe these changes strengthen our ability to effectively grow our business in our Magnesium and Basic Materials segments in a challenging worldwide economic environment as we seek to become the global leader in the production and distribution of pure magnesium. In our Magnesium segment, our largest segment, we operate five entities which produce, sell and distribute pure magnesium ingots, magnesium powders and magnesium scraps. Revenues from this segment were approximately $169.8 million in 2008, including revenues of approximately $16.8 from related parties, and represented approximately 71 % of our total consolidated revenues.Revenues from this segment were approximately $100.9 million in 2007, including revenues of approximately $2.8 million from related parties, and represented approximately 60% of our total consolidated revenues. In our Basic Materials segment, we operate five entities which sell and distribute a variety of products including: • industrial grade synthetic chemicals; • steel products; • non ferrous metals; and • recycled materials. S-2 This segment also includes our zinc mining property which has not commenced operations.In 2008 our Basic Materials segment generated revenues of approximately $53.8 million, representing approximately 22% of our total consolidated revenues, and in 2007 our Basic Materials segment generated revenues of approximately $55.3 million, representing approximately 33% of our total consolidated revenues. In our Consulting segment, we provide a suite of consulting services to U.S. public companies that operate primarily in China. The consulting fees we charge vary based upon the scope of the services we provide. In 2008 our Consulting segment generated revenues of approximately $16.4 million, representing approximately 6.8% of our total consolidated revenues.In 2007 our Consulting segment generated revenues of approximately $11.3 million, including revenues of approximately $1.76 million from related parties, representing approximately 7% of our total consolidated revenues. In 2007 we launched a Clean Technology segment.We discontinued this segment in the third quarter of 2008 when we completed the sale in October 2008 of an 81% interest in CDI Clean Technology and its subsidiaries, CDI Wanda and Yantai CDI Wanda to PE Brothers Corp. for $1,240,000 paid in the form of a promissory note and recorded a gain on the sale of $238,670. We plan to maintain the 19% ownership interest in CDI Clean Technology we retained using the cost method of accounting. Corporate Information We were incorporated in Delaware in July 1999.In June 2007 we domesticated the company in the State of Florida under the name China Direct, Inc.On May 29, 2009, we changed our name to China Direct Industries, Inc. to more accurately reflect our operations in the production of magnesium and distribution of basic materials.Our corporate headquarters and principal executive offices are located at 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 which houses the U.S. executive and administrative team that guides our overall operations.Our telephone number at those offices is (954) 363-7333.Our U.S. office employs both English and Chinese speaking business, legal and accounting staff. These professionals focus on due diligence, finance, accounting and compliance with the reporting requirements of the SEC and other applicable laws in the U.S. and the PRC.The contents of our website are not part of this prospectus supplement or accompanying prospectus. THE OFFERING Issuer: China Direct Industries, Inc. Common stock to be offered by us pursuant to this prospectus supplement: Up to 6,200,000 shares.1 Common stock to be outstanding after this offering if all shares are sold: Up to 29,862,521 shares. Manner of offering: Sales of shares of our common stock under this prospectus supplement, if any, may be made in privately negotiated transactions and/or any other method permitted by law, including sales deemed to be an “at the market” offering as defined in Rule 415 under the Securities Act of 1933, which includes sales made directly on the NASDAQ Global Markets, the existing trading market for our common stock, or sales made to or through a market marker other than on an exchange.The sales agent will make all sales using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreeable terms between the sales agent and us.See “Plan of Distribution.” Sales agent: One or more agents who will be identified in a supplemental prospectus. NASDAQ symbol: CDII Use of proceeds: The net proceeds of this offering will be added to our general funds and used for working capital. 1The number of shares of common stock to be outstanding after this offering is based on 23,662,521 shares outstanding as of June 4, 2009. S-3 RISK FACTORS Risks Related to Our Business The metals industry is highly cyclical. Fluctuations in the availability of magnesium and in levels of customer demand have historically been severe, and future changes and/or fluctuations could cause us to experience lower sales volumes and revenues, which would negatively impact our profit margins. The metals industry is highly cyclical.The length and magnitude of industry cycles have varied over time and by product, but generally reflect changes in macroeconomic conditions, levels of industry capacity and availability of usable raw materials.The overall levels of demand for our magnesium and magnesium-based products reflect fluctuations in levels of end-user demand, which depend in large part on general macroeconomic conditions worldwide which then impact the level of production in China.For example, many of the principal uses of magnesium and magnesium-related products are for the production of structural metal, steel and aluminum manufacturing, production of alloys used in aircraft and automobile parts, the manufacture of electronic equipment such as computers, cameras, and cell phones and the use of magnesium powder in flares, flashes and pyrotechnics.The market for these products are heavily dependent on general economic conditions, including the availability of affordable energy sources, employment levels, interest rates, consumer confidence and construction demand.These cyclical shifts in our customers’ industries tend to result in significant fluctuations in demand and pricing for our products. As a result, in periods of recession, such as the one we are currently experiencing, or low economic growth, metals companies, including ours, have generally tended to under-perform compared to other industries.We generally have high fixed costs, so changes in industry demand that impact our production volume also can significantly impact our profit margins and our overall financial condition.Economic downturns in the worldwide economy or a prolonged decline in demand in our Magnesium segment has had a negative impact on our operations and a continuation or further deterioration of current economic conditions could have a negative impact on our future financial condition or results of operations. Changes in the prices of magnesium, magnesium-related products, zinc and zinc-related products will have a significant impact on our operating results and financial condition. We derive most of our revenue from the sale of magnesium and magnesium-based products.Changes in the market price of magnesium and zinc impact the selling prices of our products, and therefore our profitability is significantly affected by decreased magnesium prices and to a lesser extent by decreased zinc prices.Market prices of magnesium and zinc are dependent upon supply and demand and a variety of factors over which we have little or no control, including: • world economic conditions; • availability and relative pricing of metal substitutes; • labor costs; • energy prices; • environmental laws and regulations; • weather; and • import and export restrictions. Declines in the price of magnesium, and to a lesser extent a decrease in zinc prices, have had a negative impact on our operations commencing in September 2008, and further or future declines could have a negative impact on our future financial condition or results of operations.Market conditions beyond our control determine the prices for our products, and the price for any one or more of our products may fall below our production costs, requiring us to either incur short-term losses, delay completion of construction of our planned zinc mining and production facility and recycling of aluminum wire facility and/or idle or permanently shut down production capacity.Market prices for magnesium may decrease even further, and therefore our operating results may be significantly harmed. Fluctuations in the cost or availability of electricity, coke, coal and/or natural gas would lead to higher manufacturing costs, thereby reducing our margins and limiting our cash flows from operations. Energy is one of our most significant costs. Most of our entities within the Magnesium segment utilize coke gas as energy, only Baotou Changxin Magnesium utilizes coal.Energy prices, particularly for coal and coke gas, have been volatile in recent years and currently exceed historical averages.These fluctuations impact our manufacturing costs and contribute to earnings volatility.In 2008 we witnessed rising energy costs. In expectation of the Olympics, electricity was routed to Beijing from nearby Hebei, Shanxi, and Inner Mongolia to ensure adequate power supply for the Olympics.In the event of an interruption in the supply of coke gas or coal to our magnesium facilities, production at our manufacturing facilities would have to be shut down.In addition, we do not S-4 maintain sources of secondary power at our facilities that only use coke gas, and therefore any prolonged interruptions in the supply of energy to our facilities could result in lengthy production shutdowns, increased costs associated with restarting production and waste of production in progress.We have experienced shortages of coke waste gas in the fourth quarter of 2008 as the plants that produce this gas slowed production due to reduced demand for products they supply to steel smelters. These shortages and any future shortages reduce our production capacity, reducing our net sales and potentially impacting our ability to deliver products to our customers. If we were to lose order volumes from any of our major customers, our sales could decline significantly and our cash flows may be reduced. In 2008, our five largest customers in our Magnesium segmentwere responsible for 19.2%of our total revenues in this segment.A loss of order volumes from any major customer could negatively affect our financial condition and results of operations by lowering sales volumes, increasing costs and lowering profitability. In addition, approximately 35% by volume of our magnesium product shipments in 2008 were to customers who do not have long-term contractual arrangements with us.These customers purchase products from us on a spot basis and may choose not to continue to purchase our products.The loss of these customers or a significant reduction in their purchase orders could have a negative impact on our operations. The value of the equity securities we accept as compensation is subject to adjustment which could result in losses to us in future periods. In our Consulting segment, historically we have accepted equity securities of our clients as compensation for services. These securities are reflected on our balance sheet as “investment in marketable securities held for sale” and “investment in marketable securities held for sale - related party”.At the end of each period, we evaluate the carrying value of the marketable securities for adecrease in value.We evaluate the company underlying these marketable securities to determine whether a decline in fair value below the amortized cost basis is other than temporary.If the decline in fair value is judged to be other than temporary, the cost basis of the individual security shall be written down to fair value as a new cost basis and the amount of the write-down is charged to earnings. At December 31, 2008 we recognized an impairment of $4,127,555 related to these marketable securities. In the future, should we identify additional impairments, this would adversely affect our operating results for the corresponding periods in that we might be required to reduce the carrying value of these investments. In addition, if we are unable to liquidate these securities, we will be required to write off the investments which would adversely affect our financial position. Our management may be unable to effectively integrate our acquisitions and to manage our growth and we may be unable to fully realize any anticipated benefits of these acquisitions. We are subject to various risks associated with our growth strategy, including the risk that we will be unable to identify and recruit suitable acquisition candidates in the future or to integrate and manage the acquired companies.We face particular challenges in that our acquisition strategy is based on companies located in and operating within China. Acquired companies’ histories, the geographical location, business models and business cultures will be different from ours in many respects.Even if we are successful in identifying and closing acquisitions of companies, our directors and executive management will face significant challenges in their efforts to integrate the business of the acquired companies or assets and to effectively manage our continued growth.Any future acquisitions will be subject to a number of challenges, including: • the diversion of management time and resources and the potential disruption of our ongoing business; • difficulties in maintaining uniform standards, controls, procedures and policies; • unexpected costs and time associated with upgrading both the internal accounting systems as well as educating each of their staff as to the proper methods of collecting and recording financial data; • potential unknown liabilities associated with acquired businesses; • the difficulty of retaining key alliances on attractive terms with partners and suppliers; and • the difficulty of retaining and recruiting key personnel and maintaining employee morale. There can be no assurance that our efforts to integrate the operations of any acquired assets or companies will be successful, that we can manage our growth or that the anticipated benefits of these proposed acquisitions will be fully realized. S-5 We may need additional financing to fund acquisitions and our operations which we may not be able to obtain on acceptable terms. Additional capital raising efforts in future periods may be dilutive to our then current shareholders or result in increased interest expense in future periods. We may need to raise additional working capital to continue to make acquisitions and fund our operations. In an effort to augment growth and expand business opportunities, from 2006 through December 31, 2008 we have provided approximately $8.9 million in working capital to our subsidiaries.Our future capital requirements depend, however, on a number of factors, including our operations, the financial condition of an acquisition target and its need for capital, our ability to grow revenues from other sources, our ability to manage the growth of our business and our ability to control our expenses.During 2009, we plan to use our magnesium holdings as a basis for raising capital and expansion of our magnesium holdings.If we raise additional capital through the issuance of debt, this will result in increased interest expense.If we raise additional capital through the issuance of equity or convertible debt securities, the percentage ownership of our company held by existing shareholders will be reduced and those shareholders may experience significant dilution.As we will generally not be required to obtain the consent of our shareholders before entering into acquisition transactions, shareholders are dependent upon the judgment of our management in determining the number of, and characteristics of, stock issued as consideration in an acquisition.In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock.We cannot assure you that we will be able to raise the working capital as needed in the future on terms acceptable to us, if at all, as the current capital markets have been adversely affected by the severe liquidity crisis.If we do not raise capital as needed, we will be unable to fully implement our acquisition expansion strategy. We are dependent on certain key personnel and the loss of these key personnel could have a material adverse effect on our business, financial condition and results of operations. Our success is, to a certain extent, attributable to the management, sales and marketing, and operational expertise of key personnel of our subsidiaries in China who perform key functions in the operation of our business as well as our U.S. based management team.We do not exercise any substantive day to day supervision over the activities of key members of our China based management team which includes Messrs. Jingdong Chen, Chen Chi, and Xiaowen Zhuang. The loss of one or more of these key employees or our senior management, including Dr. Wang, our Chief Executive Officer, or Yuwei Huang, our Executive Vice President - Magnesium, could have a material adverse effect upon our business, financial condition and results of operations. We may have difficulty establishing adequate management, legal and financial controls in the PRC. PRC companies have in some cases, been resistant to the adoption of Western styles of management and financial reporting concepts and practices, which include sufficient corporate governance, cash management and other internal controlsand, computer, financial and other control systems.In addition, we may have difficulty in hiring and retaining a sufficient number of qualified employees to work in the PRC.As a result of these factors, we may experience difficulties in establishing management, legal and financial controls, collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet western standards with our subsidiaries and our future acquisitions.Therefore, we may, in turn, experience difficulties in implementing and maintaining adequate internal controls.Any such deficiencies, weaknesses or lack of compliance could have a material adverse effect on our business, financial condition and results of operations. If we fail to maintain an effective system of internal control over financial reporting, we may not be able to accurately report our financial results. As a result, current and potential shareholders could lose confidence in our financial reporting, which would harm our business and the trading price of our stock. Our management has determined that as of March 31, 2009, we did not maintain effective internal controls over financial reporting based on criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control-Integrated Framework as a result of identified material weaknesses in our internal control over financial reporting related to cash management and related party transactions and control deficiencies at one of our subsidiaries that resulted in a delay in the preparation of its financial statements.A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company's annual or interim financial statements will not be prevented or detected on a timely basis.If the result of our remediation of the identified material weaknesses is not successful, or if additional material weaknesses are identified in our internal control over financial reporting, our management will be unable to report favorably as to the effectiveness of our internal control over financial reporting and/or our disclosure controls and procedures, and we could be required to further implement expensive and time-consuming remedial measures and potentially lose investor confidence in the accuracy and completeness of our financial reports which could have an adverse effect on our stock price and potentially subject us to litigation. S-6 Certain agreements to which we are a party and which are material to our operations lack various legal protections which are customarily contained in similar contracts prepared in the United States. Our subsidiaries include companies organized under the laws of the PRC and all of their business and operations are conducted in China. We are a party to certain contracts related to our operations in China. While these contracts contain the basic business terms of the agreements between the parties, these contracts do not contain certain clauses which are customarily contained in similar contracts prepared in the U.S., such as representations and warranties of the parties, confidentiality and non-compete clauses, provisions outlining events of defaults, and termination and jurisdictional clauses. Because our contracts in China omit these customary clauses, notwithstanding the differences in Chinese and U.S. laws, we may not have the same legal protections as we would if the contracts contained these additional clauses. We anticipate that our Chinese subsidiaries will likely enter into contracts in the future which will likewise omit these customary legal protections. While we have not been subject to any adverse consequences as a result of the omission of these customary clauses, and we consider the contracts to which we are a party to contain all the material terms of our business arrangements with the other party, future events may occur which lead to a dispute which could have been avoided if the contracts included customary clauses in conformity with U.S. standards.
